UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 SOUTH RAGUET, LUFKIN, TEXAS 75904 (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes_X_ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX There were15,065,006shares of Common Stock, $1.00 par value per share, outstanding as of August 6, 2007. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) June 30, December 31, Assets 2007 2006 Current Assets: Cash and cash equivalents $ 76,469 $ 57,797 Receivables, net 84,099 90,585 Inventories 100,741 85,630 Deferred income tax assets 9,244 7,919 Other current assets 4,483 1,521 Total current assets 275,036 243,452 Property, plant and equipment, net 118,392 113,081 Prepaid pension costs 56,557 56,856 Goodwill, net 11,798 11,732 Other assets net 4,209 3,948 Total assets $ 465,992 $ 429,069 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 25,947 $ 24,375 Accrued liabilities: Payroll and benefits 8,357 9,810 Warranty expenses 3,999 3,668 Taxes payable 3,163 7,665 Other 17,468 15,977 Total current liabilities 58,934 61,495 Deferred income tax liabilities 27,616 28,022 Postretirement benefits 7,444 8,475 Other liabilities 5,770 2,937 Shareholders' equity: Common stock, $1.00 par value per share; 60,000,000 shares authorized; 15,492,784 and 15,322,903 shares issued and outstanding, respectively 15,493 15,323 Capital in excess par 45,962 38,173 Retained earnings 309,185 280,198 Treasury stock, 395,278 and 395,278 shares, respectively, at cost (4,083 ) (4,083 ) Accumulated other comprehensive loss (329 ) (1,471 ) Total shareholders' equity 366,228 328,140 Total liabilities and shareholders' equity $ 465,992 $ 429,069 See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Sales $ 144,505 $ 147,690 $ 292,585 $ 281,080 Cost of Sales 104,181 108,539 212,210 206,489 Gross Profit 40,324 39,151 80,375 74,591 Selling, general and administrative expenses 14,699 13,099 29,243 25,236 Operating income 25,625 26,052 51,132 49,355 Interest income 966 446 1,831 856 Interest expense (25 ) (29 ) (58 ) (63 ) Other income (expense), net 614 21 716 39 Earnings before income tax provision 27,180 26,490 53,621 50,187 Income tax provision 9,659 9,035 18,331 17,565 Net earnings 17,521 17,455 35,290 32,622 Net earnings per share Basic $ 1.17 $ 1.18 $ 2.35 $ 2.21 Diluted $ 1.15 $ 1.16 $ 2.32 $ 2.16 Dividends per share $ 0.21 $ 0.15 $ 0.42 $ 0.26 Weighted average number of shares outstanding: Basic 15,026,974 14,808,539 14,991,428 14,791,140 Diluted 15,229,990 15,090,563 15,209,214 15,092,071 See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net earnings $ 35,290 $ 32,622 Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization 6,832 5,612 Deferred income tax provision (746 ) 750 Excess tax benefit from share-based compensation (2,565 ) (2,685 ) Share-based compensation expense 2,270 1,594 Pension income (1,629 ) (1,450 ) Postretirement benefits (157 ) 75 Gain on disposition of property, plant and equipment (87 ) (57 ) Changes in: Receivables, net 7,104 (620 ) Inventories (13,939 ) (12,226 ) Other current assets (2,127 ) 2,398 Accounts payable 593 5,232 Accrued liabilities (314 ) (13,286 ) Net cash provided by operating activities 30,525 17,959 Cash flows from investing activites: Additions to property, plant and equipment (10,988 ) (13,129 ) Proceeds from disposition of property, plant and equipment 371 111 Increase in other assets (302 ) (208 ) Net cash used in investing activities (10,919 ) (13,226 ) Cash flows from financing activites: Payments on short-term notes payable - (224 ) Dividends paid (6,304 ) (3,855 ) Excess tax benefit from share-based compensation 2,565 2,685 Proceeds from exercise of stock options 2,682 2,142 Net cash (used in) provided by financing activities (1,057 ) 748 Effect of translation on cash and cash equivalents 123 87 Net increase in cash and cash equivalents 18,672 5,568 Cash and cash equivalents at beginning of period 57,797 25,822 Cash and cash equivalents at end of period $ 76,469 $ 31,390 See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the condensed consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The results of operations for the three and six months ended June 30, 2007, are not necessarily indicative of the results that may be expected for the full fiscal year. 2. Receivables The following is a summary of the Company’s receivable balances (in thousands of dollars): June 30, December 31, 2007 2006 Accounts receivable $ 83,875 $ 90,508 Notes receivable 460 472 Other receivables 412 292 Gross receivables 84,747 91,272 Allowance for doubtful accounts receivable (260 ) (215 ) Allowance for doubtful notes receivable (388 ) (472 ) Net receivables $ 84,099 $ 90,585 Bad debt expenserelated to receivables was negligible in the three months ended June 30, 2007 and 2006, and in the six months ended June 30, 2007 and 2006. 3. Other Current Accrued Liabilities The following is a summary of the Company's other current accrued liabilities balances (in thousands of dollars): June 30, December 31, 2007 2006 Customer prepayments $ 11,379 $ 9,411 Deferred compensation plans 4,469 4,069 Accrued professional services 778 1,057 Other accrued liabilities 842 1,440 Total other current accrued liabilities $ 17,468 $ 15,977 4. Property, Plant & Equipment The following is a summary of the Company's property, plant and equipment balances (in thousands of dollars): June 30, December 31, 2007 2006 Land $ 3,494 $ 3,482 Land improvements 9,186 8,543 Buildings 77,502 75,082 Machinery and equipment 227,913 219,783 Furniture and fixtures 5,257 5,007 Computer equipment and software 14,181 14,027 Total property, plant and equipment 337,533 325,924 Less accumulated depreciation (219,141 ) (212,843 ) Total property, plant and equipment, net $ 118,392 $ 113,081 Depreciation expense related to property, plant and equipment was $3.6 million and $2.9 million in thethree months ended June 30, 2007 and 2006, respectively, and $6.8 million and $5.6 million in thesix months ended June 30, 2007 and 2006, respectively. 5. Inventories Inventories used in determining cost of sales were as follows (in thousands of dollars): June 30, December 31, 2007 2006 Gross inventories @ FIFO: Finished goods $ 8,781 $ 6,903 Work in progress 23,895 20,977 Raw materials & component parts 98,929 88,882 Total gross inventories @ FIFO 131,605 116,762 Less reserves: LIFO 29,301 28,888 Valuation 1,563 2,244 Total inventories as reported $ 100,741 $ 85,630 Gross inventories on a FIFO basis before adjustments for reserves shown above that were accounted for on a LIFO basis were $87.0 million and $82.7 million at June 30, 2007, and December 31, 2006, respectively. 6. Net Earnings Per Share Net earnings per share amounts are based on the weighted average number of shares of common stock and common stock equivalents outstanding during the period. The weighted average number of shares used to compute basic and diluted net earnings per share for the three and six months ended June 30, 2007 and 2006, are illustrated below (in thousands of dollars, except share and per share data): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Numerator: Numerator for basic and diluted earnings per share-net earnings $ 17,521 $ 17,455 $ 35,290 $ 32,622 Denominator: Denominator for basic net earnings per share weighted-average shares 15,026,974 14,808,539 14,991,428 14,791,140 Effect of dilutive securities: employee stock options 203,016 282,024 217,786 300,931 Denominator for diluted net earnings per share adjusted weighted-average shares assumed conversions 15,229,990 15,090,563 15,209,214 15,092,071 Basic net earnings per share $ 1.17 $ 1.18 $ 2.35 $ 2.21 Diluted net earnings per share $ 1.15 $ 1.16 $ 2.32 $ 2.16 Weighted options to purchase a total of147,849 and121,874 shares of the Company’s common stock for the three months endedJune 30, 2007 and 2006, respectively, and 180,662 and109,367 shares of the Company’s common stock for the six months endedJune 30, 2007 and 2006, respectively, were excluded from the calculation of fully diluted earnings per share because their effect on fully diluted earnings per share for the period would have been antidilutive. 7. Legal Proceedings A class action complaint was filed in the U.S. District Court for the Eastern District of Texas on March 7, 1997, by an employee and a former employee which alleged race discrimination in employment. Certification hearings were conducted in Beaumont, Texas in February 1998 and in Lufkin, Texas in August 1998. In April 1999, the District Court issued a decision that certified a class for this case, which included all black employees employed by the Company from March 6, 1994, to the present. The case was closed from 2001 to 2003 while the parties unsuccessfully attempted mediation. Trial for this case began in December 2003, but was postponed by the District Court and was completed in October 2004. The only claims made at trial were those of discrimination in initial assignments and promotions. On January 13, 2005, the District Court entered its decision finding that the Company discriminated against African-American employees in initial assignments and promotions. The District Court also concluded that the discrimination resulted in a shortfall in income for those employees and ordered that the Company pay those employees back pay to remedy such shortfall, together with pre-judgment interest in the amount of 5%. On August 29, 2005, the District Court determined that the backpay award for the class of affected employees would be $3.4 million (including interest to January 1, 2005) and provided a formula for attorney fees that the Company estimates will result in a total not to exceed $2.5 million. In addition to back pay with interest, the District Court (i) enjoined and ordered the Company to cease and desist all racially biased assignment and promotion practices and (ii) ordered the Company to pay court costs and expenses. The Company has reviewed this decision with its outside counsel and on September 19, 2005, appealed the decision to the U.S. Court of Appeals for the Fifth Circuit. On April 3, 2007, the Company appeared before the appellate court in New Orleans for oral argument in this case. The three justices in this case will now prepare their decision and the Company anticipates that the decision will be issued in the fourth quarter of 2007. The Company believes that after a full and fair review of the evidence, the Court of Appeals will determine that the plaintiffs have not established their claims of discrimination by the Company against the plaintiffs and will enter a decision to that effect and will dismiss the case against the Company. At this time, the Company has concluded that an unfavorable ultimate outcome is not probable. If the District Court’s decision is reversed and remanded for a new trial, the Company will vigorously defend itself on retrial.While the ultimate outcome and impact of these claims against the Company cannot be predicted with certainty, the Company believes that the resolutions of these proceedings will not have a material adverse effect on its consolidated financial position. However, should the Company be unsuccessful in its appeal, the final determination could have a material impact on the Company’s reported earnings, results of operations and cash flows in a future reporting period. There are various other claims and legal proceedings arising in the ordinary course of business pending against or involving the Company wherein monetary damages are sought. It is management’s opinion that the Company’s liability, if any, under such claims or proceedings would not materially affect its consolidated financial position, results of operations or cash flow. 8. Comprehensive Income Comprehensive income includes net income and changes in the components of accumulated other comprehensive loss during the periods presented. The Company’s comprehensive income is as follows (in thousands of dollars): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net earnings 17,521 17,455 35,290 32,622 Other comprehensive income, before tax: Change in foreign currency translation Foreign currency translation adjustments 1,819 1,317 2,188 1,443 Defined benefit pension plans: Amortization of prior service cost included in net periodic benefit cost 142 - 283 - Amortization of unrecognized transition asset included in net periodic benefit cost (231 ) - (463 ) - Amortization of unrecognized net loss included in net periodic benefit cost 39 - 51 - Net loss arising during period (2,354 ) - (2,354 ) - Total defined benefit pension plans (2,404 ) - (2,483 ) - Defined benefit postretirement plans: Amortization of unrecognized net gain included in net periodic benefit cost (68 ) - (113 ) - Net gain arising during period 987 - 987 - Total defined benefit postretirement plans 919 - 874 - Total other comprehensive income, before tax 334 1,317 579 1,443 Income tax benefit related to items of other comprehensive income 520 - 563 - Total other comprehensive income, net of tax 854 1,317 1,142 1,443 Total comprehensive income $ 18,375 $ 18,772 $ 36,432 $ 34,065 In the second quarter of 2007, the pension and post-retirement plans were remeasured as of January 1, 2007, which resulted in plan gains and losses. Accumulated other comprehensive loss in the consolidated balance sheet consists of the following (in thousands of dollars): Defined Defined Accumulated Foreign Benefit Benefit Other Currency Pension Postretirement Comprehensive Translation Plans Plans Loss Balance, Dec. 31, 2006 $ 2,958 $ (5,758 ) $ 1,329 $ (1,471 ) Current-period change 2,188 (1,614 ) 568 1,142 Balance, June 30, 2007 5,146 (7,372 ) 1,897 (329 ) 9. Stock Repurchase Plan On August 2, 2007, the Company announced that the Board of Directors had authorized the use of up to an additional $30 million in cash for the repurchase of shares of the Company’s common stock. The purchases are to be made from time to time at prevailing market prices. Repurchased shares are added to treasury stock and are available for general corporate purposes including the funding of the Company’s stock option plans. As of June 30, 2007, authorizations of $2.1 million remained from prior authorizations. 10. Segment Data The Company operates with three business segments - Oil Field, Power Transmission and Trailer. The three operating segments are supported by a common corporate group. Corporate expenses and certain assets are allocated to the operating segments based primarily upon third-party revenues. Inter-segment sales and transfers are accounted for as if the sales and transfers were to third parties at current market prices, as available. The accounting policies of the segments are the same as those described in the summary of significant accounting policies in the footnotes to the consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. The following is a summary of key segment information (in thousands of dollars): Three Months Ended June 30, 2007 Power Oil Field Transmission Trailer Corporate Total Gross sales $ 94,006 $ 41,330 $ 10,931 $ - $ 146,267 Inter-segment sales (833 ) (928 ) (1 ) - (1,762 ) Net sales $ 93,173 $ 40,402 $ 10,930 $ - $ 144,505 Operating income (loss) $ 18,935 $ 7,382 $ (692 ) $ - $ 25,625 Other income (expense), net 571 (29 ) 1 1,012 1,555 Earnings (loss) before income tax provision $ 19,506 $ 7,353 $ (691 ) $ 1,012 $ 27,180 Three Months Ended June 30, 2006 Power Oil Field Transmission Trailer Corporate Total Gross sales $ 97,682 $ 33,314 $ 19,975 $ - $ 150,971 Inter-segment sales (941 ) (2,339 ) (1 ) - (3,281 ) Net sales $ 96,741 $ 30,975 $ 19,974 $ - $ 147,690 Operating income (loss) $ 20,799 $ 5,726 $ (473 ) $ - $ 26,052 Other income (expense), net (29 ) (20 ) 1 486 438 Earnings (loss) before income tax provision $ 20,770 $ 5,706 $ (472 ) $ 486 $ 26,490 Six Months Ended June 30, 2007 Power Oil Field Transmission Trailer Corporate Total Gross sales $ 196,166 $ 76,386 $ 24,105 $ - $ 296,657 Inter-segment sales (1,707 ) (2,286 ) (79 ) - (4,072 ) Net sales $ 194,459 $ 74,100 $ 24,026 $ - $ 292,585 Operating income (loss) $ 40,371 $ 12,492 $ (1,731 ) $ - $ 51,132 Other income (expense), net 578 64 (3 ) 1,850 2,489 Earnings (loss) before income tax provision $ 40,949 $ 12,556 $ (1,734 ) $ 1,850 $ 53,621 Six Months Ended June 30, 2006 Power Oil Field Transmission Trailer Corporate Total Gross sales $ 185,176 $ 65,209 $ 37,224 $ - $ 287,609 Inter-segment sales (1,867 ) (4,660 ) (2 ) - (6,529 ) Net sales $ 183,309 $ 60,549 $ 37,222 $ - $ 281,080 Operating income (loss) $ 39,623 $ 10,339 $ (607 ) $ - $ 49,355 Other income (expense), net (30 ) (81 ) (1 ) 944 832 Earnings (loss) before income tax provision $ 39,593 $ 10,258 $ (608 ) $ 944 $ 50,187 11. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill for thesix monthsended June 30, 2007, are as follows (in thousands of dollars): Power Oil Field Transmission Trailer Total Balance as of 12/31/06 $ 9,432 $ 2,300 $ - $ 11,732 Foreign currency translation 8 58 - 66 Balance as of 6/30/07 $ 9,440 $ 2,358 $ - $ 11,798 Goodwill impairment tests were performed in the first quarter of 2007 and no impairment losses were recorded. Intangible Assets Balances and related accumulated amortization of intangible assets are as follows (in thousands of dollars): June 30, December 31, 2007 2006 Intangible assets subject to amortization: Non-compete agreements Original balance $ 463 $ 463 Foreign currency translation 29 20 Accumulated amortization (332 ) (285 ) Ending balance $ 160 $ 198 12. Stock Option Plans On January 1, 2006, the Company adopted SFAS 123-Revised 2004 (“SFAS 123R”), “Share-Based Payment,” using the modified prospective method. SFAS 123R is a revision of SFAS No. 123 “Accounting for Stock-Based Compensation,” and supersedes APB No. 25, “Accounting for Stock Issued to Employees.” This Statement requires that the cost of employee services received in exchange for stock based on the grant-date fair value be measured and that the cost be recognized over the period during which the employee is required to provide service in exchange for the award. Excess tax benefits, as defined in SFAS 123R, will be recognized as additional paid-in-capital. Under the modified prospective method, the Company began recognizing expense on January 1, 2006, on any unvested awards granted prior to the adoption date of January 1, 2006, expected to vest over the remaining vesting period of the awards. New awards granted after the adoption date will be expensed pro-ratably over the vesting period of the award. The Company currently has three stock compensation plans that are affected by SFAS 123R. The 1990 Stock Option Plan, the 1996 Nonemployee Director Stock Option Plan and the 2000 Incentive Stock Compensation Plan provide for the granting of stock options to officers, employees and non-employee directors at an exercise price equal to the fair market value of the stock at the date of grant. The 2000 Incentive Stock Compensation Plan also provides for other forms of stock-based compensation such as restricted stock, but none have been granted to date. Options granted to employees vest over two to four years and are exercisable up to ten years from the grant date. Upon retirement, any unvested options become exercisable immediately. Options granted to directors vest at the grant date and are exercisable up to ten years from the grant date. The following table is a summary of the stock-based compensation expense recognized under SFAS 123R for the three and six months ended June 30, 2007 and 2006 (in thousands of dollars): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Stock-based compensation expense $ 1,275 $ 888 $ 2,270 $ 1,594 Tax benefit (472 ) (337 ) (840 ) (606 ) Stock-based compensation expense, net of tax $ 803 $ 551 $ 1,430 $ 988 The fair value of each option grant during the firstsix monthsof 2007 and 2006 was estimated on the date of grant using the Black-Scholes option-pricing model with the following assumptions: 2007 2006 Expected dividend yield 1.30% - 1.38 % 0.69% - 0.91 % Expected stock price volatility 42.00% - 45.00 % 44.12% - 45.35 % Risk free interest rate 4.56% - 4.85 % 4.52% - 5.01 % Expected life options 3 - 6 years 6 - 8 years Weighted-average fair value per share at grant date $ 23.28 $ 28.16 The expected life of options was determined based on the exercise history of employees and directors since the inception of the plans. The expected volatility is based upon the historical weekly and daily stock price for the prior number of years equivalent to the expected life of the stock option. The expected dividend yield was based on the dividend yield of the Company’s common stock at the date of the grant. The risk free interest rate was based upon the yield of U.S. Treasuries which terms were equivalent to the expected life of the stock option. A summary of stock option activity under the plans during thesix monthsended June 30, 2007, is presented below: Weighted- Weighted- Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Options Shares Price Term ($000's) Outstanding at January 1, 2007 743,761 $ 29.06 Granted 51,000 62.05 Exercised (169,881 ) 15.79 Forfeited or expired (2,812 ) 46.45 Outstanding at June 30, 2007 622,068 $ 35.31 7.4 $ 18,218 Exercisable at June 30, 2007 301,914 $ 30.73 6.7 $ 10,236 As of June 30, 2007, there was $2.9 million of total unrecognized compensation expense related to non-vested stock options. That cost is expected to be recognized over a weighted-average period of 1.1 years. The intrinsic value of stock options exercised in the first six months of 2007 was $8.0 million. 13. Recently Issued Accounting Pronouncements Management believes the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company's condensed consolidated condensed financial statements upon adoption. 14. Retirement Benefits The Company has a qualified noncontributory pension plan covering substantially all U.S. employees. The benefits provided by these plans are measured by length of service, compensation and other factors, and are currently funded by trusts established under the plans. Funding of retirement costs for these plans complies with the minimum funding requirements specified by the Employee Retirement Income Security Act, as amended. In addition, the Company has two unfunded non-qualified deferred compensation pension plans for certain U.S. employees. The Pension Restoration Plan provides supplemental retirement benefits. The benefit is based on the same benefit formula as the qualified pension plan except that it does not limit the amount of a participant's compensation or maximum benefit. The Company also provides a Supplemental Executive Retirement Plan that credits an individual with 0.5 years of service for each year of service credited under the qualified plan. The benefits calculated under the non-qualified pension plans are offset by the participant's benefit payable under the qualified plan. The liabilities for the non-qualified deferred compensation pensions plans are included in "Other current accrued liabilities" and “Other liabilities” on the consolidated condensed balance sheet. The Company sponsors two defined benefit postretirement plans that cover both salaried and hourly employees. One plan provides medical benefits, and the other plan provides life insurance benefits. Both plans are contributory, with retiree contributions adjusted periodically. The Company accrues the estimated costs of the plans over the employees’ service periods. The Company's postretirement health care plan is unfunded. For measurement purposes, the submitted claims medical trend was assumed to be 9.25% in 1997. Thereafter, the Company’s obligation is fixed at the amount of the Company’s contribution for 1997. Measures of the accumulated postretirement benefit obligation and net periodic postretirement benefit cost do not reflect any amount associated with the subsidy because the Company’s plan is not actuarially equivalent to Medicare Part D and is not expected to receive any subsidy. The Company also has qualified defined contribution retirement plans covering substantially all of its U.S. and Canadian employees. For U.S. employees, the Company makes contributions of 75% of employee contributions up to a maximum employee contribution of 6% of employee earnings. Employees may contribute up to an additional 18% (in 1% increments), which is not subject to match by the Company. For Canadian employees, the Company makes contributions of 3%-8% of an employee’s salary with no individual employee match required. All obligations of the Company are funded through June 30, 2007. In addition, the Company provides an unfunded non-qualified deferred compensation defined contribution plan for certain U.S. employees. TheCompany's and individual'scontributionsare based on the same formula as the qualifiedcontribution plan except that it does not limit the amount of a participant's compensation or maximum benefit. Thecontribution calculated under the non-qualifieddefined contributionplanis offset by the Company's and participant's contributions under the qualified plan. The Company’s expense for these plans totaled $0.7 million and $0.7 million in the three months ended June 30, 2007 and 2006, respectively, and $1.6 million and $1.4 million in the six months ended June 30, 2007 and 2006, respectively. The liability for the non-qualified deferred defined contribution planis included in "Other current accrued liabilities" on the consolidated condensed balance sheet. Components of Net Periodic Benefit Cost (in thousands of dollars) Pension Benefits Other Benefits Three Months Ended June 30, 2007 2006 2007 2006 Service cost $ 1,356 $ 1,225 $ 42 $ 16 Interest cost 2,462 2,099 107 75 Expected return on plan assets (4,435 ) (4,149 ) - - Amortization of prior service cost 142 142 - - Amortization of unrecognized net (gain) loss 39 (115 ) (68 ) (91 ) Amortization of unrecognized transition asset (231 ) (232 ) - - Net periodic benefit cost (income) $ (667 ) $ (1,030 ) $ 81 $ - Pension Benefits Other Benefits Six Months Ended June 30, 2007 2006 2007 2006 Service cost $ 2,725 $ 2,590 $ 87 $ 86 Interest cost 4,862 4,552 229 251 Expected return on plan assets (8,823 ) (8,230 ) - - Amortization of prior service cost 283 283 - - Amortization of unrecognized net (gain) loss 51 31 (113 ) (78 ) Amortization of unrecognized transition asset (463 ) (464 ) - - Net periodic benefit cost (income) $ (1,365 ) $ (1,238 ) $ 203 $ 259 Employer Contributions The Company previously disclosed in its financial statements for the year ended December 31, 2006, that it expected to make contributions of $160,000 toits pension plans in 2007. The Company also disclosed that it expected contributions of $772,000 to be made to its postretirement plan in 2007. As of June 30, 2007, the Company has madecontributions of $16,000 to its pension plans and has made contributions of $147,000 to its postretirement plan. The Company presently anticipates making additional contributions of $16,000 to its pension plans and $572,000 to its postretirement plan during the last six months of 2007. 15. Adoption of FIN 48 The Company adopted FASBInterpretation No. 48(“FIN 48”), “Accounting for Uncertainty in Income Taxes- an interpretation of FASB Statement No. 109”, on January 1, 2007. As of January 1, 2007, the Company had approximately $3,382,000 of total gross unrecognized tax benefits. Of this total, $2,898,000 (net of the federal benefit on state issues) represents the amount of unrecognized tax benefits that, if recognized, would favorably affect the net effective income tax rate in any future period. As of June 30, 2007, the Company had approximately $3,000,000 of total gross unrecognized tax benefits. The Company has unrecognized tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly increase or decrease within the next twelve months. These unrecognized tax benefits relate to the capitalization of additional inventory costs and deductions for certain accrued liabilities. The Company has initiated the procedural steps to resolve these uncertain tax positions and estimates the range of possible change to be $500,000 to $600,000. The Company conducts business globally and, as a result, Lufkin Industries, Inc. and its subsidiaries file income tax returns in the U.S. federal and state jurisdictions, and various foreign jurisdictions. For U.S. federal purposes, tax years prior to 2002 are closed to assessment and the 2002 tax year is open to examination only to the extent of certain refund claims filed. The 2003 through 2005 tax years remain open to examination by U.S. federal and state authorities. The Company is currently under IRS examination for the 2002-2004 tax years for its amendments to those tax years and the originally filed and amended 2005 tax return. This examination is in the preliminary stage and the Company has no reasonable basis to conclude that any unrecognized tax benefits associated with these years will significantly increase or decrease within the next twelve months. Statutes for years prior to 2003 remain subject to review in certain US state jurisdictions; however, the outcome of any future audit is not expected to have a material effect on the Company’s results of operations. The Company also remains subject to income tax examinations in the following material international jurisdictions: Canada (2002-2006), France (2004-2006) and Argentina (2001-2005). Lufkin’s continuing practice is to recognize interest and penalties related to income tax matters in administrative costs. The Company had $146,000 accrued for interest and penalties at December 31, 2006. Interest of $43,000 and $87,000 was accrued during the three and six months ended June 30, 2007, respectively. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview General Lufkin Industries is a global supplier of oil field, power transmission and trailer products. Through its Oil Field segment, the Company manufactures and services artificial reciprocating rod lift equipment and related products, which are used to extract crude oil and other fluids from wells. Through its Power Transmission segment, the Company manufactures and services high-speed and low-speed speed increasing and reducing gearboxes for industrial applications. Through its Trailer segment, the Company manufactures various highway trailers, including flatbed and dump trailers. While these markets are price-competitive, technological and quality differences can provide product differentiation. The Company’s strategy is to differentiate its products through additional value-added capabilities. Examples of these capabilities are high-quality engineering, customized designs, rapid manufacturing response to demand through plant capacity, inventory and vertical integration, superior quality and customer service, and an international network of service locations. In addition, the Company’s strategy is to maintain a low debt-to-equity ratio in order to quickly take advantage of growth opportunities and pay dividends even during unfavorable business cycles. In support of the above strategy, the Company has been making capital investments in Oil Field to increase manufacturing capacity and capabilities in its three main manufacturing facilities in Lufkin, Texas, Canada and Argentina. These investments should reduce production lead times and improve quality. Investments also continue to be made to expand the Company’s presence in automation products and international service, as with the recently opened service facility in Oman. In Power Transmission, the Company continues to expand its gear repair network by opening and expanding facilities in various locations in the US and Canada. The Company is making targeted capital investments to expand capacity and reduce manufacturing lead times as well as certain capital investments targeting cost reductions. Trends/Outlook Oilfield Demand for pumping unit equipment primarily depends on the level of onshore oil well new and workover drilling activity as well as the depth and fluid conditions of that drilling. Drilling activity is driven by the available cash flow of the Company’s customers as well as their long-term perceptions of the level and stability of the price of oil. The higher energy prices experienced since 2004 have increased the demand for pumping units and related service and products from higher drilling activity, activation of idle wells and the upgrading of existing wells. During the first half of 2007, some reduced demand level for new pumping units in the North American market, especially in Canada, was experienced. Demand in North America. was impacted by the decline of coal-bed methane and other gas-related water lift projects tied to the lower price of gas, drilling delays from post-acquisition project reviews, the diversion of planned drilling activity to other international markets and the competitive pressure from lower-priced pumping units in areas traditionally served by the used unit market. Traditionally, as pumping unit demand increases and availability of used equipment diminishes, demand for new equipment increases, as was experienced in 2006. Increasingly in 2007, lower-priced imported pumping units have entered the North American market in place of used equipment and reduced the incremental demand for the Company’s new pumping units. Additionally, demand in Canada was impacted by weather conditions and the increased cost of drilling. The higher drilling costs have made certain projects economically unfeasible or have reduced the number of drilled wells. However, the demand for oilfield services and automation equipment continue to increase in the North American market. While a majority of the segment’s revenues are in North America, international opportunities continue to increase as new drilling increases and existing fields mature, requiring increased use of pumping units for artificial lift. Power Transmission Power Transmission services many diverse markets, with high-speed gearing for markets such as petrochemicals, refineries, offshore production and transmission of oil and slow-speed gearing for the gas, rubber, sugar, paper, steel, plastics, mining, cement and marine propulsion, each of which has its own unique set of drivers. Favorable conditions for one market may be unfavorable for another market. Generally, if general global industrial capacity utilizations are not high, then spending on new equipment lags. Also impacting demand are government regulations involving safety and environmental issues that can require capital spending. Recent market demand increases have come from energy-related markets such as refining, petrochemical, drilling, coal, marine and power generation in response to higher global energy prices. These market trends are expected to continue throughout 2007, assuming energy prices stay at recent levels. Trailer The Company primarily sells its trailer products in the United States to small and medium size fleet freight-hauling companies through a dealer network. Demand in this market is driven by the available cash flow or financing capabilities of the industry, age of the trailer fleets, changes in government regulations, availability of quality used trailers and the medium-term outlook for freight volumes. The profitability of the freight-hauling market is driven by freight volumes, fuel prices, wage levels and insurance costs. Recent demand for van trailers has not increased enough to meet trailer industry capacity, increasing price competition. Van demand has been impacted by freight haulers focusing purchases on new tractors before new diesel emission requirements are required on new tractors beginning in 2007. In light of these market conditions, the Company decided in the third quarter of 2006 not to participate in the van market until market conditions support better operating margins. This will give Trailer the capability to expand manufacturing capacity of flatbed and dump trailers quickly in response to market demand. Recent flatbed and dump trailer demand has decreased due to the decreased activity in the home and road construction markets. Summary of Results The Company generally monitors its performance through analysis of sales, gross margin (gross profit as a percentage of sales) and net earnings, as well as debt/equity levels, short-term debt levels, and cash balances. Overall, sales for the three months ended June 30, 2007, decreased to $144.5 million from $147.7 million for the three months ended June 30, 2006, or 2.2%. This decline was primarily driven by lower sales of van trailers related to the Company’s decision to suspend that product line and lower sales of new oil field equipment in the North American market. However, sales for the six months ended June 30, 2007, increased to $292.6 million from $281.1 million for the six months ended June 30, 2006, or 4.1%. This growth was primarily from increased sales of pumping field services and automation equipment and Power Transmission high-speed gearboxes, partially offset by the impact of lower van trailer and new pumping units in North America. Gross margin for the three months ended June 30, 2007, increased to 27.9% from 26.5% for the three months ended June 30, 2006, primarily due to the favorable mix effect of increased sales in Power Transmission and reduced Trailer van sales. Power Transmission products generally have higher average gross margins than Trailer products. Gross margin for the six months ended June 30, 2007, increased to 27.5% from 26.5% for the six months ended June 30, 2006, primarily due to the same favorable mix effect mentioned above. Additional segment data on gross margin is provided later in this section. The changes in sales and gross margin primarily drove the changes in net earnings, but increases in selling, general and administrative expenses had a negative impact on net earnings. S, G & A expenses as a percentage of revenue increased to 10.2% for the three months ended June 30, 2007, from 8.9% for the three months ended June 30, 2006, and increased to 10.0% for the six months ended June 30, 2007, from 9.0% for the six months ended June 30, 2006. These increases were related to increases in personnel-related expenses in response to prior and expected sales growth and higher stock option expense. The Company reported net earnings of $17.5 million or $1.15 per share (diluted) for the three months ended June 30, 2007, compared to net earnings of $17.5 million or $1.16 per share (diluted) for the three months ended June 30, 2006, and net earnings of $35.3 million or $2.32 per share (diluted) for the six months ended June 30, 2007, compared to net earnings of $32.6 million or $2.16 per share (diluted) for the six months ended June 30, 2006. Debt/equity (long-term debt net of current portion as a percentage of total equity) levels were 0.0% as of June 30, 2007, and June 30, 2006. The Company had no short-term debt at June 30, 2007 and December 31, 2006. Cash balances at June 30, 2007, were $76.5 million, up from $57.8 million at December 31, 2006, due to higher net earnings offsetting capital expenditures and higher working capital and dividends. Three Months Ended June 30, 2007, Compared to Three Months Ended June 30, 2006 The following table summarizes the Company’s sales and gross profit by operating segment (in thousands of dollars): Three Months Ended June 30, Increase/ % Increase/ 2007 2006 (Decrease) (Decrease) Sales Oil Field $ 93,173 $ 96,741 $ (3,568 ) (3.7 ) Power Transmission 40,402 30,975 9,427 30.4 Trailer 10,930 19,974 (9,044 ) (45.3 ) Total $ 144,505 $ 147,690 $ (3,185 ) (2.2 ) Gross Profit Oil Field $ 25,632 $ 26,714 $ (1,082 ) (4.1 ) Power Transmission 13,589 10,977 2,612 23.8 Trailer 1,103 1,460 (357 ) (24.5 ) Total $ 40,324 $ 39,151 $ 1,173 3.0 Oil Field Oil Field sales decreased to $93.2 million, or 3.7%, for the three months ended June 30, 2007, from $96.7 million for the three months ended June 30, 2006. Decreased sales of new pumping units in the North American market was partially offset by higher sales of oilfield services and automation equipment. Oil Field’s backlog decreased to $55.8 million as of June 30, 2007, from $91.0 million at June 30, 2006. This decrease is primarily related to the weaker demand for new pumping units in the North American market. Gross margin (gross profit as a percentage of sales) for the Oil Field segment decreased slightly to 27.5% for three months ended June 30, 2007, compared to 27.6% for the three months ended June 30, 2006, or0.1 percentage points. This decline was primarily caused by lower plant efficiencies and fixed cost coverage in the US and Canada manufacturing facilities from lower production levels as North American demand for new pumping units has decreased. Direct selling, general and administrative expenses for Oil Field increased to $4.4 million, or 10.5%, for the three months ended June 30, 2007, from $4.0 million for the three months ended June 30, 2006. This increase is due to higher employee-related expenses in support of increased prior and expected sales volumes and third-party commissions in certain international markets.Direct selling, general and administrative expenses as a percentage of sales also increased to 4.7% for the three months ended June 30, 2007, from 4.1% for the three months ended June 30, 2006. Power Transmission Sales for the Company’s Power Transmission segment increased to $40.4 million, or 30.4%, for the three months ended June 30, 2007, compared to $31.0 million for the three months ended June 30, 2006. This growth was the result of increased sales of high-speed units to the energy-related markets, such as power generation and oil and gas drilling, production and refining from both the US and France manufacturing facilities. Power Transmission backlog at June 30, 2007, increased to $112.9 million from $77.8 million at June 30, 2006, primarily from sales of new units for the energy-related and marine markets. Gross margin for the Power Transmission segmentdecreasedto 33.6% for the three months ended June 30, 2007, compared to 35.4% for the three months ended June 30, 2006, from an unfavorable change in the product mix of low-speed units to more competitive markets and new equipment start-up costs in the France manufacturing facility. Direct selling, general and administrative expenses for Power Transmission increased to $4.4 million, or 18.0%, for the three months endedJune 30, 2007, from $3.7 million for the three months ended June 30, 2006. This increase is due to higher employee-related expenses in support of increased sales volumes. Direct selling, general and administrative expenses as a percentage of sales, however, decreased to 10.9% for the three months ended June 30, 2007, from 12.1% for the three months endedJune 30, 2006. Trailer Trailer sales for thethree months ended June 30, 2007, decreased to $10.9 million, or 45.3%, from $20.0 million for thethree months ended June 30, 2006. This decrease is primarily related to the decline in new van trailer sales, representing almost 90% of the sales decline. New van sales were impacted by the Company’s decision in 2006 not to take additional orders for van trailers due to poor market conditions. Sales for flatbed and dump trailers were also down due to weakness in the home construction market and low demand in the road construction market. Backlog for the Trailer segment decreased to $11.9 million at June 30, 2007, compared to $39.5 million atJune 30, 2006. The backlog decrease was primarily from lower van trailer backlog related to the decision to not take additional van trailer orders as well as from lower flatbed and dump orders. Trailer gross margin increased to 10.1% for thethree months ended June 30, 2007, from 7.3% for thethree months ended June 30, 2006, or2.8 percentage points. This increase was primarily due to the favorable mix effect of lower van trailer sales, which traditionally had lower gross margins than flatbed or dump trailers. Direct selling, general and administrative expenses for Trailer decreased to $0.4 million, or 49.9%, for thethree months ended June 30, 2007, from $0.7 million for thethree months ended June 30, 2006, from lower general liability legal and claims expenses and revised bad debt estimates of notes receivables. Direct selling, general and administrative expenses as a percentage of sales slightly decreased to 3.3% for thethree months ended June 30, 2007, from 3.6% for thethree months ended June 30, 2006. Corporate/Other Corporate administrative expenses, which are allocated to the segments primarily based on historical third-party revenues, increased to $5.5 million, or 18.7%, for the three months ended June 30, 2007, from $4.6 million for the three months ended June 30, 2006,primarily fromthe higher employee-related and stock option expenses. Interest income, interest expense and other income and expense for the three months ended June 30, 2007, totaled $1.6 million of income compared to income of $0.4 million for the three months ended June 30, 2006, primarily due to an increase in interest income from higher cash balances and the favorable impact of the stronger Canadian currency on U.S. dollar-denominated liabilities. Pension income, which is reported as a reduction of cost of sales, decreased to $0.8 million for the three months ended June 30, 2007, or 28%, compared to $1.1 million for the three months ended June 30, 2006. Pension income in the second quarter of 2006 benefited from a remeasurement of the projected benefit obligation. The remeasurement in the second quarter of 2007 did not have a significant impact on pension income. Pension income in 2007 is expected to increase to approximately $3.2 million from $2.9 million in 2006. Thenet tax rate for the three months ended June 30, 2007, was 35.5% compared to 34.1% in the three months ended June 30, 2006. Thenet taxrate for the three months ended June 30, 2007, was the result of the quarterly effective tax rate of 34.4% negatively impacted by adjustments to estimates of 2006 tax liabilities paid or to be paid in 2007. The 2007 effective tax rate is expected to be approximately 35%. Six Months Ended June 30, 2007, Compared to Six Months Ended June 30, 2006 The following table summarizes the Company’s sales and gross profit by operating segment (in thousands of dollars): Six Months Ended June 30, Increase/ % Increase/ 2007 2006 (Decrease) (Decrease) Sales Oil Field $ 194,459 $ 183,309 $ 11,150 6.1 Power Transmission 74,100 60,549 13,551 22.4 Trailer 24,026 37,222 (13,196 ) (35.5 ) Total $ 292,585 $ 281,080 $ 11,505 4.1 Gross Profit Oil Field $ 53,606 $ 50,853 $ 2,753 5.4 Power Transmission 24,826 20,631 4,195 20.3 Trailer 1,943 3,107 (1,164 ) (37.5 ) Total $ 80,375 $ 74,591 $ 5,784 7.8 Oil Field Oil Field sales increased to $194.5 million, or 6.1%, for the six months ended June 30, 2007, from $183.3 million for the six months ended June 30, 2006. Increased sales of oilfield services, automation equipment and new pumping units in the Middle East and Argentina markets was partially offset by lower new pumping units in the North American market. Oil Field’s backlog decreased to $55.8 million as of June 30, 2007, from $67.1 million at December 31, 2006. This decrease is related to the weaker demand for new pumping units in the North American market. Gross margin (gross profit as a percentage of sales) for the Oil Field segment decreased slightly to 27.6% for six months ended June 30, 2007, compared to 27.7% for the six months ended June 30, 2006, or0.1 percentage points. This decline was primarily caused by lower plant efficiencies and fixed cost coverage in the US and Canada manufacturing facilities from lower production levels as North American demand for new pumping units has decreased. Direct selling, general and administrative expenses for Oil Field increased to $8.8 million, or 16.7%, for the six months ended June 30, 2007, from $7.5 million for the six months ended June 30, 2006. This increase is due to higher employee-related expenses in support of increased prior and expected sales volumes and third-party commissions in certain international markets.Direct selling, general and administrative expenses as a percentage of sales also increased to 4.5% for the six months ended June 30, 2007, from 4.1% for the six months ended June 30, 2006. Power Transmission Sales for the Company’s Power Transmission segment increased to $74.1 million, or 22.4%, for the six months ended June 30, 2007, compared to $60.5 million for the six months ended June 30, 2006. This growth was the result of increased sales of high-speed units to the energy-related markets, such as power generation and oil and gas drilling, production and refining from both the US and France manufacturing facilities. Power Transmission backlog at June 30, 2007, increased to $112.9 million from $95.6 million at December 31, 2006, primarily from sales of new units for the marine market. Gross margin for the Power Transmission segmentdecreasedto 33.5% for the six months ended June 30, 2007, compared to 34.1% for the six months ended June 30, 2006, from increased sales of low-speed units, which traditionally carry lower margins than high-speed units. Direct selling, general and administrative expenses for Power Transmission increased to $8.7 million, or 19.7%, for the six months endedJune 30, 2007, from $7.2 million for the six months ended June 30, 2006. This increase is due to higher employee-related expenses in support of increased sales volumes. Direct selling, general and administrative expenses as a percentage of sales, however, decreased slightly to 12.0% for the six months ended June 30, 2007, from 12.2% for the six months endedJune 30, 2006. Trailer Trailer sales for thesix months ended June 30, 2007, decreased to $24.0 million, or 35.5%, from $37.2 million for thesix months ended June 30, 2006. This decrease is primarily related to the decline in new van trailer sales, representing over 80% of the sales decline. New van sales were impacted by the Company’s decision in 2006 not to take additional orders for van trailers due to poor market conditions. Sales for flatbed and dump trailers were also down due to weakness in the home construction market and low demand in the road construction market. Backlog for the Trailer segment decreased to $11.9 million at June 30, 2007, compared to $18.4 million at December 31, 2006. The backlog decrease was primarily from lower van trailer backlog related to the decision to not take additional van trailer orders as well as from lower flatbed and dump orders. Trailer gross margin decreased slightly to 8.1% for thesix months ended June 30, 2007, from 8.3% for thesix months ended June 30, 2006, or0.2 percentage points. This decrease was primarily due to the favorable mix effect of lower van trailer sales, which traditionally had lower gross margins than flatbed or dump trailers, being offset by plant reconfiguration costs in the first quarter of 2007 and lower plant utilization impacting fixed cost coverage. Direct selling, general and administrative expenses for Trailer decreased to $0.8 million, or 36.2%, for thesix months ended June 30, 2007, from $1.3 million for thesix months ended June 30, 2006, from lower general liability legal and claims expenses and revised bad debt estimates of notes receivables. Direct selling, general and administrative expenses as a percentage of sales remained at 3.7% for thesix months ended June 30, 2007, from thesix months ended June 30, 2006. Corporate/Other Corporate administrative expenses, which are allocated to the segments primarily based on historical third-party revenues, increased to $10.7 million, or 20.1%, for the six months ended June 30, 2007, from $8.9 million for the six months ended June 30, 2006,primarily fromthe higher employee-related and stock option expenses. Interest income, interest expense and other income and expense for the six months ended June 30, 2007, totaled $2.5 million of income compared to income of $0.8 million for the six months ended June 30, 2006, primarily due to an increase in interest income from higher cash balances and the favorable impact of the stronger Canadian currency on U.S. dollar-denominated liabilities in Canada. Pension income, which is reported as a reduction of cost of sales, increased to $1.6 million for the six months ended June 30, 2007, or 12%, compared to $1.5 million for the six months ended June 30, 2006, primarily from expected asset returns exceeding expected expense increases. Pension income in 2007 is expected to increase to approximately $3.2 million from $2.9 million in 2006. Thenet tax rate for the six months ended June 30, 2007, was 34.2% compared to 35.0% in the six months ended June 30, 2006. Thenet taxrate for the first six months of 2007 was the result of the quarterly effective tax rate of 34.7% positively impacted by a reduction in tax reserves on items falling out of statute, partially offset by adjustments to estimates of 2006 tax liabilities paid or to be paid in 2007. The 2007 effective tax rate is expected to be approximately 35%. Liquidity and Capital Resources The Company has historically relied on cash flows from operations and third-party borrowing to finance its operations, including acquisitions, dividend payments and stock repurchases. The Company believes that its cash flows from operations and its available borrowing capacity under its credit agreements will be sufficient to fund its operations, including planned capital expenditures, dividend payments and stock repurchases, through December 31, 2007. The Company’s cash balance totaled $76.5 million at June 30, 2007, compared to $57.8 million at December 31, 2006. For thesix months ended June 30, 2007, net cash provided by operating activities was $30.5 million, net cash used in investing activities totaled $10.9 million, net cashused in financing activities amounted to $1.1 million and the favorable effect of currency translation was $0.1 million. Significant components of cash provided by operating activities included net earnings, adjusted for non-cash expenses, of $39.2 million, offset by an increase in working capital of $8.7 million. This working capital increase was primarily due to increased inventory balances of $13.9 million from higher production activity in Power Transmission and Oil Field automation products. Reductions in van-related trailer inventory were offset by increased inventory related to new pumping units in the US and Canada plants. A reduction in receivables of $7.1 million from reduced sales volumes as compared to the fourth quarter of 2006 partially offset this increase. Net cash used in investing activities included net capital expenditures totaling $11.0 million, asset disposal proceeds of $0.4 million and an increase in other assets of $0.3 million. Capital expenditures in the firstsix months of 2007 were primarily for the expansion of manufacturing capacity and efficiency improvements in the Oil Field and Power Transmission segments. Capital expenditures for 2007 are projected to be approximately $20.0 to $25.0 million, primarily for the expansion of manufacturing capacity and equipment replacement for efficiency improvements in the Oil Field and Power Transmission segments and will be funded by operating cash flows. Significant components of net cashused by financing activities included dividend payments of $6.3 million, or $0.42 per share, partially offset by the impact of stock option exercises, including the excess tax benefit from actual gains on stock option exercises of $5.2 million. The Company has a three-year $27.5 million credit facility with a domestic bank (the “Bank Facility”) consisting of an unsecured revolving line of credit that provides up to $17.5 million of committed borrowing along with an additional $10.0 million discretionary line of credit. This Bank Facility expires onDecember 31, 2008. Borrowings under the Bank Facility bear interest, at the Company’s option, at either the greater of (i) the prime rate, (ii) the base CD rate plus an applicable margin or (iii) the Federal Funds Effective Rate plus an applicable margin or the London Interbank Offered Rate plus an applicable margin, depending on certain ratios as defined in the Bank Facility. As of June 30, 2007, no debt was outstanding under the Bank Facility and the Company was in compliance with all financial covenants under the terms of the Bank Facility. Deducting outstanding letters of credit of $6.9 million, $20.6 million of borrowing capacity was available at June 30, 2007. As of June 30, 2007, the Company had a stock repurchase plan under which the Company was authorized to spend up to $19.1 million for repurchases of its common stock. Pursuant to this plan, the Company has repurchased a total of 1,656,740 shares of its common stock at an aggregate purchase price of $17.0 million. Repurchased shares are added to treasury stock and are available for general corporate purposes including the funding of the Company’s stock option plans. No shares were repurchased in the firstsix months of 2007. As of June 30, 2007, the Company held 395,278 shares of treasury stock at an aggregate cost of approximately $4.1 million. Authorizations of approximately $2.1 million remained at June 30, 2007. On August 2, 2007, the Company announced that the Board of Directors had authorized the use of up to an additional $30 million in cash for the repurchase of shares of the Company’s common stock. The purchases are to be made from time to time at prevailing market prices. The repurchases will be funded from existing cash balances and future operating cash flows. Recently Issued Accounting Pronouncements Management believes the impact of recently issued standards, which are not yet effective, will not have a material impact on the Company's condensed consolidated financial statements upon adoption. Critical Accounting Policies and Estimates The discussion and analysis of financial condition and results of operations are based upon the Company’s condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. The Company evaluates its estimates on an ongoing basis, based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The Company believes the following critical accounting policies affect its more significant judgments and estimates used in preparation of its consolidated statements. The Company extends credit to customers in the normal course of business. Management performs ongoing credit evaluations of our customers and adjusts credit limits based upon payment history and the customer’s current credit worthiness. An allowance for doubtful accounts has been established to provide for estimated losses on receivable collections. The balance of this allowance is determined by regular reviews of outstanding receivables and historical experience. As the financial condition of customers change, circumstances develop or additional information becomes available, adjustments to the allowance for doubtful accounts may be required. Revenue is not recognized until it is realized or realizable and earned. The criteria to meet this guideline are: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price to the buyer is fixed or determinable and collectibility is reasonably assured. In some cases, a customer is not able to take delivery of a completed product and requests that the Company store the product for defined period of time. The Company will process a Bill-and-Hold invoice and recognize revenue at the time of the storage request if all of the following criteria are met: l The customer has accepted title and risk of loss; l The customer has provided a written purchase order for the product; l The customer, not the Company, requested the product to be stored and to be invoiced under a Bill-and-Hold arrangement. The customer must also provide the business purpose for the storage request; l The customer must provide a storage period and future shipping date; l The Company must not have retained any future performance obligations on the product; l The Company must segregate the stored product and not make it available to use on other orders; and l The product must be completed and ready for shipment. The Company has made significant investments in inventory to service its customers. On a routine basis, the Company uses estimates in determining the level of reserves required to state inventory at the lower of cost or market. Management’s estimates are primarily influenced by market activity levels, production requirements, the physical condition of products and technological innovation. Changes in any of these factors may result in adjustments to the carrying value of inventory. Also, the Company accounts for a significant portion of its inventory under the LIFO method. The LIFO reserve can be impacted by changes in the LIFO layers and by inflation index adjustments. Generally, annual increases in the inflation rate or the FIFO value of inventory cause the value of the LIFO reserve to increase. Long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses the recoverability of long-lived assets by determining whether the carrying value can be recovered through projected undiscounted cash flows, based on expected future operating results. Future adverse market conditions or poor operating results could result in the inability to recover the current carrying value and thereby possibly requiring an impairment charge in the future. Goodwill acquired in connection with business combinations represent the excess of consideration over the fair value of net assets acquired. The Company performs impairment tests on the carrying value of goodwill at least annually or whenever events or changes in circumstances indicate the carrying value of goodwill may be greater than fair value, such as significant underperformance relative to historical or projected operating results and significant negative industry or economic trends. The Company’s fair value is primarily determined using discounted cash flows, which requires management to make judgments about future operating results, working capital requirements and capital spending levels. Changes in cash flow assumptions or other factors which negatively impact the fair value of the operations would influence the evaluation and may result in a determination that goodwill is impaired and a corresponding impairment charge. Deferred tax assets and liabilities are recognized for the differences between the book basis and tax basis of the net assets of the Company. In providing for deferred taxes, management considers current tax regulations, estimates of future taxable income and available tax planning strategies. Changes in state, federal and foreign tax laws as well as changes in the financial position of the Company could also affect the carrying value of deferred tax assets and liabilities. If management estimates that some or all of any deferred tax assets will expire before realization or that the future deductibility is not more-likely-than-not, a valuation allowance would be recorded. The Company is subject to claims and legal actions in the ordinary course of business. The Company maintains insurance coverage for various aspects of its businesses and operations. The Company retains a portion of the insured losses that occur through the use of deductibles. Management regularly reviews estimates of reported and unreported insured and non-insured claims and legal actions and provides for losses through reserves. As circumstances develop and additional information becomes available, adjustments to loss reserves may be required. The Company sells certain of its products to customers with a product warranty that provides repairs at no cost to the customer or the issuance of credit to the customer. The length of the warranty term depends on the product being sold, but ranges from one year to five years. The Company accrues its estimated exposure to warranty claims based upon historical warranty claim costs as a percentage of sales multiplied by prior sales still under warranty at the end of any period. Management reviews these estimates on a regular basis and adjusts the warranty provisions as actual experience differs from historical estimates or other information becomes available. The Company offers defined benefit plans and other benefits upon the retirement of its employees. Assets and liabilities associated with these benefits are calculated by third-party actuaries under the rules provided by various accounting standards, with certain estimates provided by management. These estimates include the discount rate, expected rate of return of assets and the rate of increase of compensation and health claims. On a regular basis, management reviews these estimates by comparing them to actual experience and those used by other companies. If a change in an estimate is made, the carrying value of these assets and liabilities may have to be adjusted. The impact of changes in these estimates does not differ significantly from those disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Forward-Looking Statements and Assumptions This quarterly report on Form 10-Q contains forward-looking statements and information, within the meaning of the Private Securities Litigation Reform Act of 1995, that are based on management’s beliefs as well as assumptions made by and information currently available to management. When used in this report, the words “anticipate,” “believe,” “estimate,” “expect,” “plan,” “schedule,” “could,” “may,” “might,” “should,” “project” or similar expressions are intended to identify forward-looking statements. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements. Such statements reflect the Company’s current views with respect to certain events and are subject to certain assumptions, risks and uncertainties, many of which are outside the control of the Company. Undue reliance should not be place on forward-looking statements. These risks and uncertainties include, but are not limited to: l oil price volatility; l declines in domestic and worldwide oil and gas drilling; l capital spending levels of oil producers; l the cyclicality of the trailer industry; l availability and prices for raw materials; l the inherent dangers and complexities of our operations; l uninsured judgments or a rise in insurance premiums; l the inability to effectively integrate acquisitions; l labor disruptions and increasing labor costs; l the availability of qualified and skilled labor; l disruption of our operating facilities or management information systems; l the impact on foreign operations of war, political disruption, civil disturbance, economic and legal sanctions and changes in global trade policies; l currency exchange rate fluctuations in the markets in which the Company operates; l changes in the laws, regulations, policies or other activities of governments, agencies and similar organizations where such actions may affect the production, licensing, distribution or sale of the Company’s products, the cost thereof or applicable tax rates; l costs related to legal and administrative proceedings, including adverse judgments against the Company if the Company fails to prevail in reversing such judgments; and l general industry, political and economic conditions in the markets where the Company procures material, components and supplies for the production of the Company’s principal products or where the Company’s products are produced, distributed or sold. Additional information about risks and uncertainties that could cause actual results to differ materially from forward-looking statements is contained in Part I, Item 1A. “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. All forward-looking statements attributable to the Company or persons acting on the Company’s behalf are expressly qualified in their entirety by these factors. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected. The forward-looking statements included in this report are only made as of the date of this report and, except as required by securities laws, the Company disclaims any obligation to publicly update forward-looking statements to reflect subsequent events or circumstances. Item 3.Quantitative and Qualitative Disclosures About Market Risk. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable are not concentrated in one customer or industry and are not viewed as an unusual credit risk. The Company does not utilize financial or derivative instruments for trading purposes or to hedge exposures to interest rates, foreign currency rates or commodity prices. Due to the low level of current debt exposure, the Company does not have any significant exposure to interest rate fluctuations. However, if the Company drew on its line of credit under its Bank Facility, the Company would have exposure since the interest rate is variable. In addition, the Company primarily invoices and purchases in the same currency as the functional currency of its operations, which minimizes exposure to currency rate fluctuations. The Company is exposed to currency fluctuations with debt denominated in U.S. dollars owed to the Company’s U.S. entity by its French and Canadian entities. As of June 30, 2007, this inter-company debt was comprised of 0.0 million euros and $8.9 million Canadian dollars. As of June 30, 2007, if the U.S. dollar strengthened by 10% over these currencies, the net income impact would be $0.5 million of expense and if the U.S. dollar weakened by 10% over these currencies, the net income impact would be $0.5 million of income. Also, certain assets and liabilities, primarily employee and tax related, denominated in the local currency of foreign operations whose functional currency is the U.S. dollar are exposed to fluctuations in currency rates. As of June 30, 2007, if the U.S. dollar strengthened by 10% over these currencies, the net income impact would be negligible. Item 4. Controls and Procedures. Based on their evaluation of the Company’s disclosure controls and procedures as of June 30, 2007, the Chief Executive Officer of the Company, Douglas V. Smith, and the Chief Financial Officer of the Company, R. D. Leslie, have concluded that the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934) are effective. There were no changes in the Company’s internal control over financial reporting that occurred during the quarter ended June 30, 2007, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II- OTHER INFORMATION Item 1. Legal Proceedings. A class action complaint was filed in the U.S. District Court for the Eastern District of Texas on March 7, 1997, by an employee and a former employee which alleged race discrimination in employment. Certification hearings were conducted in Beaumont, Texas in February 1998 and in Lufkin, Texas in August 1998. In April 1999, the District Court issued a decision that certified a class for this case, which included all black employees employed by the Company from March 6, 1994, to the present. The case was closed from 2001 to 2003 while the parties unsuccessfully attempted mediation. Trial for this case began in December 2003, but was postponed by the District Court and was completed in October 2004. The only claims made at trial were those of discrimination in initial assignments and promotions. On January 13, 2005, the District Court entered its decision finding that the Company discriminated against African-American employees in initial assignments and promotions. The District Court also concluded that the discrimination resulted in a shortfall in income for those employees and ordered that the Company pay those employees back pay to remedy such shortfall, together with pre-judgment interest in the amount of 5%. On August 29, 2005, the District Court determined that the backpay award for the class of affected employees would be $3.4 million (including interest to January 1, 2005) and provided a formula for attorney fees that the Company estimates will result in a total not to exceed $2.5 million. In addition to back pay with interest, the District Court (i) enjoined and ordered the Company to cease and desist all racially biased assignment and promotion practices and (ii) ordered the Company to pay court costs and expenses. The Company has reviewed this decision with its outside counsel and on September 19, 2005, appealed the decision to the U.S. Court of Appeals for the Fifth Circuit. On April 3, 2007, the Company appeared before the appellate court in New Orleans for oral argument in this case. The three justices in this case will now prepare their decision and the Company anticipates that the decision will be issued in the fourth quarter of 2007. The Company believes that after a full and fair review of the evidence, the Court of Appeals will determine that the plaintiffs have not established their claims of discrimination by the Company against the plaintiffs and will enter a decision to that effect and will dismiss the case against the Company. At this time, the Company has concluded that an unfavorable ultimate outcome is not probable. If the District Court’s decision is reversed and remanded for a new trial, the Company will vigorously defend itself on retrial.While the ultimate outcome and impact of these claims against the Company cannot be predicted with certainty, the Company believes that the resolutions of these proceedings will not have a material adverse effect on its consolidated financial position. However, should the Company be unsuccessful in its appeal, the final determination could have a material impact on the Company’s reported earnings, results of operations and cash flows in a future reporting period. There are various other claims and legal proceedings arising in the ordinary course of business pending against or involving the Company wherein monetary damages are sought. It is management’s opinion that the Company’s liability, if any, under such claims or proceedings would not materially affect its consolidated financial position, results of operations or cash flow. Item 1A.Risks Factors. In addition to other information set forth in this quarterly report, the factors discussed in Part I, Item 1A. “Risk Factors" in the Company's Annual Report on Form 10-K for the year ended December 31, 2006, which could materially affect the Company's business, financial condition and/or operating results, should be carefully considered. The risks described in the Company's Annual Report on Form 10-K are not the only risks facing the Company. Additional risks and uncertainties not currently known to the Company or that it currently deems to be immaterial also may materially adversely affect the Company's business, financial condition and/or operating results. Item 4. Submission of Matters to A Vote of Security Holders. The Company held its Annual Meeting of Stockholders on May 2, 2007, in Lufkin, Texas to elect four directors and amend and restate and amend the Company’s Incentive Stock Compensation Plan 2000. The Annual Meeting was held to elect to elect four directors. All of the nominated directors were elected and will serve a three-year term expiring in 2010. The number of votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, for each nominated director are as follows: Votes in Votes Broker Non- Favor Withheld Abstentions Votes John H. Lollar 12,532,244 1,335,839 - - Bob H. O'Neal 12,943,646 924,437 - - Thomas E. Wiener 13,132,480 735,603 - - Larry M. Hoes 12,994,077 874,006 - - Directors with terms of office continuing after the Annual Meeting: Directors with terms expiring in 2008: H. J. Trout, Jr. J. T. Jongebloed Suzanne V. Baer Directors with terms expiring in 2009: Douglas V. Smith Simon W. Henderson III John F. Anderson In addition, the shareholders of the Company voted on a proposal to amend and restate the Company’s Incentive Stock Compensation Plan 2000 (the “Plan”) to increase the number of shares of Common Stock of the Company as to which options may be granted under the Plan from 1,800,000 to 2,800,000 and extend the Plan to expire on May 31, 2017. The number of votes cast for or against, as well as the number of abstentions and broker non-votes, for the proposal are as follows: Votes in Votes Broker Non- Favor Against Abstentions Votes Amend Stock Comp. Plan 6,730,673 5,269,122 31,097 1,837,191 Item 6. Exhibits. *31.1 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer. *31.2 Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer. *32.1 Section 1350 Certification of Chief Executive Officer. *32.2 Section 1350 Certification of Chief Financial Officer. * Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 9, 2007 LUFKIN INDUSTRIES, INC. By: /s/ R. D. Leslie R.D. Leslie Signing on behalf of the registrant and as Vice President/Treasurer/Chief Financial Officer (Principal Financial and Accounting Officer) INDEX TO EXHIBITS Exhibit Number Description *31.1 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer. *31.2 Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer. *32.1 Section 1350 Certification of Chief Executive Officer. *32.2 Section 1350 Certification of Chief Financial Officer. * Filed herewith
